Title: From Louisa Catherine Johnson Adams to George Washington Adams, 13 March 1821
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 13 March 1821
				
				Your Letter which I received yesterday gave mutual delight to all of us—It was exactly the style I have so often wished you to acquire easy playful and affectionate. This is the peculiar charm of familiar correspondence and worth all the studied phrases and elegant quotations that you could select from the first rate and best authorsI suppose your appointment to be one of the standing committee for future dinners must be a great mark of distinction as a purveyor I think this office would Charles John than you as he is somewhat more of an epicure Yesterday we had the whole corps diplomatique at Dinner which passed off  gaily enough more especially as our dinner was more than usually excellent considering the season—We had two Ladies the hue and cry being so great concerning them I have thought fit to resume my old custom of inviting them; rather late in the day you will say but better late than never—It is said that the Presidents salary will be reduced to 15000 because he will not give the Ladies a dinner this appears to me to be rather an extraordinary mode of promoting tho but perhaps times are about to receed so much that he will be able to give dinners for nothing—We shall certainly have cause to hail the auspicious day come when it will as the rent roll we at present receive is by no means so large as our need—The ambassador seems to wear his dignity hourly and was not so promises to be prominent as he used to be he appears to be too heavily laden and as if he could not long support the load at present carries—She is exactly what she was amiable simple and good, but her head notwithstanding she is of the weaker sex is better ballasted than his and will better sustain the changes of this very changeable world—I am very sorry to lose them as I fear we shall never find any so well suited our Atmosphere—Mr. Canning was courteous and affable—His down-cast look and demure phiz alway remind me a little of Joseph Surface and his high pretension to gallantry à le anglaise always make me smile involuntarily—It is said he was brought up for the Church this may account for the gravity of his demeanor—Mr. Poletica was as usual much absorbed by the good cheer before him and only now and then snuffled agreeable things to the company quite à la Russe—General Vives was as usual almost a silent spectator of the feast cold and grave as a Spanish Grandee should be I suppose on such occasions Mr. Roth was never more literally chargé des Affair and really appeared to be wound up to the highest pitch of garrulity not very much to the satisfaction of Son Excellence who remarked more than once that he talked too much—As dinner is just ready I must conclude this nonsense and bid you an affectionate farewell—
				
					L. C. Adams—
				
				
			